DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.

Response to Amendment
The amendment filed 3/9/21 has been entered.  Claims 2-4, 7-11, 16, 18-19, and 21-29 remain pending in the application, Claims 1, 5-6, 12-15, 17, and 20 have been canceled, and no new claims have been added. The 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/9/20 is withdrawn. 

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. Applicant disagrees with the combination of Grasso, Trajkovska, and Saylor on the basis that Trajkovska’s UV filter is used to protect the lens’s other layers (e.g. dye layer) from exposure to UV light but Grasso and Saylor rely on an optical stimulus (e.g. UV exposure) to trigger the photochromatic function and so combining Trajkovska’s filter with Grasso and/or Saylor would render the photochromatic element unsuitable for its intended purpose.  The examiner disagrees. The UV filtering layer cited in the reference (1504) is on the concave side of the lens after any functional layers so it would not interfere with the functionality of any of the layers before it (see fig 15), and Trajkovska teaches that the invention can be applied to photochromic lenses (¶175).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 11, 16, 18-19, and 21-291 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 2016/0231595), previously cited, in view of Trajkovska et al. (US 2014/0093661), previously cited, as evidenced by Saylor (US 2017/0315384). 
Regarding Claim 7: Grasso teaches eyewear comprising a lens (fig 1) comprising: a first lens element (5) having a first convex surface (not labeled) and a first concave surface (3), the first lens element comprises photochromatic pigments configured to transition from a faded state to a darkened state when exposed to ultraviolet light (7, ¶22) wherein a percentage change of a luminous transmittance of the lens when switching between the faded and darkened state is greater than or equal to about 5% (¶17, difference between 60% and 80% is >5%), and wherein the mean light transmittance of the lens in a wavelength range between about 200 nm and about 400 nm is less than 0.5% (¶40).  Grasso does not specifically teach a UV filter on the first concave surface of the first lens element.  However, in a similar field of endeavor, Trajkovska teaches a lens element with an ultraviolet filter on the first concave surface of the first lens element (fig 15, 1504).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Grasso with the UV filter of Trajkovska with a reasonable expectation of success for the purpose of protecting the lens and pigments from too much UV exposure (¶268).  Further, Grasso suggests the use of a UV filter behind a lens and photochromatic pigments (¶23).  Grasso in view of Trajkovska does not specifically teach the luminous transmittance being defined by section 5.6.1 of the ANSI Z80.3-2009 specification.  However, this is an industry standard for nonprescription sunglasses and fashion eyewear and would have been known to one of ordinary skill in 
Regarding Claim 8: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the first lens element comprises glass (¶45). 
Regarding Claim 9: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the first lens element is colored (¶50).  
Regarding Claim 11: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Trajkovska further teaches wherein the UV filter comprises a coating (¶267).  Motivation to combine is the same as Claim 7. 
Regarding Claim 16: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7, and Grasso further teaches wherein the first lens element comprises an adhesive layer (7) and wherein the photochromatic pigments of the lens element reside in the adhesive layer of the first lens element (¶22).  
Regarding Claim 18: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 16 but does not specifically teach the thickness of the adhesive layer along an optical axis of the lens being between about 10 µm and about 100 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an adhesive layer with a thickness between about 10 and about 100 µm for the purpose of providing an adhesive layer that still achieves the desired darkening results while also minimizing thickness of the lens system for weight and aesthetic purposes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).    
Regarding Claim 19:
Regarding Claim 21: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 but does not specifically teach the CIE x and y-chromaticity in the darkened and faded states.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  There is nothing in this claim that distinguishes the structure from that of the prior art and therefore it is presumed that the structure of the prior art is capable of meeting this function.  
Regarding Claim 22: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 16, and Grasso further teaches wherein the lens further comprises a second lens element (4) having a second convex surface (2) and a second concave surface (back of 4, not labeled) and wherein the first convex surface of the first lens element (front of 5) comprises the adhesive layer (7) and faces the second concave surface of the second lens element (back of 4).  
Regarding Claim 2: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 22 and Grasso further teaches wherein the first or second lens element comprises glass (¶45).  
Regarding Claim 3: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 22 and Grasso further teaches wherein the first lens element is colored (¶50).  
Regarding Claim 23: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the percentage change of the luminous transmittance is greater than or equal to about 10% (¶17). 
Regarding Claim 24: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the luminous transmittance is greater than or equal to about 60% and less than or equal to about 100% when the photochromatic pigments are in the faded state (¶17).
Regarding Claim 25:
Regarding Claim 26: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the luminous transmittance is greater than or equal to about 8% and less than or equal to about 88% when the photochromatic pigments are in the darkened state (¶17).
Regarding Claim 27: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein the luminous transmittance is greater than or equal to about 15% and less than or equal to about 60% when the photochromatic pigments are in the darkened state (¶17).
Regarding Claim 28: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein a mean transmittance of the first lens element in the wavelength range from about 200 nm to about 400 nm is greater than or equal to about 50% (¶38-39). 
Regarding Claim 29: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7 and Grasso further teaches wherein a mean transmittance of the first lens element in the wavelength range from about 200 nm to about 400 nm is greater than or equal to about 75% (¶38-39).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grasso (US 2016/0231595), previously cited, in view of Trajkovska et al. (US 2014/0093661), previously cited, as evidenced by Saylor (US 2017/0315384), and further in view of Robrahn et al. (US 6,138,286), previously cited.  
Regarding Claim 10: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 7, but does not specifically teach a thickness of the first lens element along an optical axis of the lens is between 0.8 mm and about 1.2 mm.  However, in a similar field of endeavor, Robrahn teaches the use of a lens less than 1.5 mm thick (col 4 lines 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Grasso, Trajkovska, and Saylor with the lens thickness of Robrahn for the purpose of making a lightweight lens that does not create magnification or distortion issues (col 4 line 64-66).  Further, it has In re Rose, 105 USPRQ 237 (CCPA 1955).   
Regarding Claim 4: Grasso in view of Trajkovska as evidenced by Saylor discloses the invention as described in Claim 22, but does not specifically teach a thickness of the first or second lens element along an optical axis of the lens is between 0.8 mm and about 1.2 mm.  However, in a similar field of endeavor, Robrahn teaches the use of a lens less than 1.5 mm thick (col 4 lines 59-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Grasso, Trajkovska, and Saylor with the lens thickness of Robrahn for the purpose of making a lightweight lens that does not create magnification or distortion issues (col 4 line 64-66).  Further, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPRQ 237 (CCPA 1955).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/12/21


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims are addressed in dependency then chronological order- starting with independent claim 7 instead of dependent claim 2.